Citation Nr: 0721975	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-41 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Meade, 
South Dakota


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at South Dakota Human Services Center beginning in 
April 2003.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran's representative




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the Department of 
Veterans Affairs (VA) Black Hills Health Care System (BHHSC).  
The veteran appealed that determination.  

In August 2005, the veteran was scheduled for a video 
conference hearing before the undersigned.  The veteran and 
his conservator were unable to attend; however, his 
representative appeared at the hearing.  


FINDINGS OF FACT

1.  The medical expenses incurred beginning in April 2003 at 
South Dakota Human Services Center, were not authorized in 
advance by VA and an application was not made to VA within 72 
hours for authorization.

2.  The evidence does not establish that a VA facility was 
not feasibly available to care for the veteran.




CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at 
South Dakota Human Services Center beginning in April 2003 is 
not warranted.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 17.38(c)(5), 17.52, 17.53, 17.54, 
17.120, 17.121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in February 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was adjudicated and a statement of the case ( SOC) was 
provided.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  Initial review of 
evidence received at the veteran's hearing by the RO was 
waived by the veteran's representative.  

The veteran's representative asserts that the veteran's claim 
should have been considered under 38 C.F.R. § 17.120.  The 
Board agrees.  However, although the SOC did not cite to this 
regulation, the substance of that regulation was actually 
provided in the SOC and the veteran's claim was considered 
pursuant to that regulation.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran is service-connected for paranoid schizophrenia, 
rated as 100 percent disabling.  

According to an April 11, 2003 VA outpatient report, the 
veteran had been discharged from Yankton HSC (Human Services 
Center) on April 9th on forced medication after an extended 
hospitalization of 18 months.  It was noted that it was the 
second time he had had an extended hospitalization at Yankton 
on forced medications.  He was being seen on April 11 
primarily to obtain medication.  It was noted that he was 
still on forced medication that included Clozapine and 
Lithium Citrate.  The diagnosis was paranoid schizophrenia.  
The veteran was not a reliable historian and the above 
history was reportedly obtained from a sheet of paper that 
was brought by his ride.  Also, it was noted that the 
information obtained regarding the veteran was provided by a 
social worker via telephone the day before.  The examiner 
noted that the veteran was not very stable on his court-
ordered medication and was significantly worse than when he 
had been seen in November 2001.  However, he did not need 
admission now.  

On April 16, 2003, the Yankton County Board of Mental Illness 
made a determination regarding involuntary commitment of the 
veteran at a medical facility.  Specifically, it was 
determined that the veteran met the criteria for involuntary 
commitment set forth in the State Code that the veteran had a 
severe mental illness, was a danger to himself, and was in 
need of and was likely to benefit from inpatient treatment 
with forced medication.  It was ordered by the Chairman of 
the Yankton County Board of Mental Illness, that the veteran 
undergo immediate inpatient treatment at the South Dakota 
Human Services Center.  The period of commitment was to not 
exceed 90 days.  

In an April 16, 2003 letter, the veteran's conservator wrote 
a letter to the RO in which it was indicated that the veteran 
had been committed to the South Dakota Human Services Center.  
The Impact Program there indicated that the veteran would not 
be accepted back into the program if he was released.  The 
conservator stated that he was very surprised to see that the 
veteran had been released from institutional care.  He 
indicated that at the end of his "county paid" commitment 
period, arrangements would need to be made for his long-term 
care.  He stated that this care would be the financial 
responsibility of VA and that the plans should begin to be 
made now.  

There is no copy of this letter in the claims file until 
August 2005.  

On July 15, 2003, the Yankton County Board of Mental Illness 
made a determination regarding involuntary commitment of the 
veteran at a medical facility.  Specifically, it was 
determined that, by clear and convincing evidence, the 
veteran met the criteria for involuntary commitment set forth 
in the State Code that the veteran had a severe mental 
illness, was a danger to himself, and was in need of and was 
likely to benefit from inpatient treatment with forced 
medication.  It was ordered by the Chairman of the Yankton 
County Board of Mental Illness, that the veteran undergo 
immediate inpatient treatment at the South Dakota Human 
Services Center or a Veterans' facility.  The period of 
commitment was 6 months.  

In a January 2004 statement, the veteran's conservator 
indicated that the veteran was receiving medical care at the 
Human Services Center.  He stated that VA had not provided an 
alternative for treatment and had returned the veteran to the 
community several times without having success.  

In October 2004, the billing department of the South Dakota 
Human Services Center indicated that the outstanding balance 
for treatment rendered was $169,761.67.  

In December 2004, the veteran's conservator indicated that 
the veteran's bills should be paid by VA or by the State.  
His 100 percent service-connected mental illness rendered him 
unable to live independently.  Reportedly, because of issues 
regarding a locked ward and budget, the veteran had become a 
healthcare football, being punted from one system to another.  
The veteran has previously been hospitalized by VA.  
Thereafter, he had legal issues and traveled without 
medication.  Legal issues based on his behavior caused the 
veteran to be sent to the South Dakota Human Services Center 
for evaluation.  He failed to complete the program on two 
occasions.  Currently, he was receiving locked-ward 
psychiatric care at the South Dakota Human Services Center 
where he was happy and safe.  However, bills continued to be 
sent to the veteran from the South Dakota Human Services 
Center.  It was argued that the veteran should receive 
ongoing care from VA in an appropriate VA facility, continue 
at South Dakota Human Services Center at VA expense, or 
continue at South Dakota Human Services Center at State 
expense.  

In August 2005, the veteran was scheduled for a video 
conference hearing.  The veteran and his conservator were 
unable to attend; however, his representative appeared at the 
hearing.  At that time, it was indicated that the veteran was 
committed to the South Dakota Human Services Center on an 
emergent basis in April 2003 as he was determined to be a 
danger to himself and others.  It was contended that VA was 
notified of this action in April 2003 and had an opportunity 
to place him in care, it was also asserted that under 
38 C.F.R. § 17.10, VA is required to provide nursing home 
care.  It was noted that the veteran had been continuously 
hospitalized since April 2003.  It was indicated that VA 
facilities were not feasible because there is no lock-down 
ward.  It was indicated that the VA in St. Cloud Minnesota 
had a lock-down facility, but not the local facility.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. 
App. 539, 541 (1997); see also Opinion of the VA General 
Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  
Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a) which include treatment 
for a disability of a veteran with a permanent and total 
rating.

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expense 
incurred at South Dakota Human Services Center beginning in 
April 2003.  Pursuant to the April 16, 2003 Yankton County 
Board of Mental Illness determination, the veteran was 
involuntarily committed specifically to the South Dakota 
Human Services Center.  The Board has no jurisdiction over 
that determination.  The veteran was sent to that facility by 
the Yankton County Board of Mental Illness.  VA was not 
present at the time of that determination nor was VA notified 
beforehand.  The veteran was ordered by the State to go to 
the South Dakota Human Services Center, and, as noted, VA has 
no jurisdiction over any such determination.  

In an April 16, 2003 letter, the veteran's conservator wrote 
a letter to the RO in which it was indicated that the veteran 
had been committed to the South Dakota Human Resource Center.  
As noted, this letter was not contained in the veteran's 
file, but was received in August 2005.  For the sake of 
argument, the Board will assume that this letter was sent on 
April 16, 2003 and received in close proximity thereto.  VA 
was made aware of the veteran's whereabouts in that letter.  
The conservator indicated that at the end of his "county 
paid" commitment period, arrangements would need to be made 
for his long-term care.  He stated that this care would be 
the financial responsibility of VA and that the plans should 
begin to be made now.  

The Board notes that the veteran was scheduled for up to 90 
days of treatment when the veteran was sent.  There was a 
request for future planning.  Even if this letter was 
received within 72 hours, it was not an application made to 
VA within 72 hours after the hour of admission to the private 
facility.  38 C.F.R. § 17.54.  The letter indicated that the 
veteran would be receiving private care, at the county's 
expense.  There was no request for VA reimbursement of that 
particular care.  

Thus, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
provided by South Dakota Human Resource Center beginning in 
April 2003.  The veteran was not preauthorized for any 
medical treatment.  Likewise, although an authorization may 
be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission if there was 
an emergency, no such application was made in this case.  The 
April 2003 letter of the conservator indicated that treatment 
in the future would be required for the veteran by VA.  It 
was stated that at the end of the current commitment period, 
arrangements would need to be made for long-term care which 
would be the financial responsibility of VA and that "we" 
should begin making plans now.  This correspondence falls 
short of a request for VA treatment to be provided at that 
time.  It does not state that the treatment would continue at 
South Dakota Human Resource Center so it was not a request 
for preauthorization for additional treatment at that 
facility at a later time.  It is essentially ambiguous at to 
that matter, but for the assertions that VA should pay for 
it.  There was no response from VA.  Thus, there was no 
preauthorization.  

In addition, the Board notes that there was a second July 
2003 determination by the Yankton County Board of Mental 
Illness that the veteran be involuntarily committed.  The 
veteran was ordered to be sent to the South Dakota Human 
Services Center or VA.  VA was not at this proceeding.  VA 
was not notified of this proceeding.  VA was not contacted to 
then place the veteran at VA as opposed to his continued care 
at the South Dakota Human Services Center.  There was no 
authorization at this point in time.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by South Dakota 
Human Services Center beginning April 2003 was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

In this regard, the veteran maintains that the private 
medical services were rendered in an emergency for service-
connected disabilities and that VA facilities were not 
available.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b)  The 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The veteran is service-connected for paranoid schizophrenia.  
This disability is rated at 100 percent disabling.  Thus, the 
first criterion is met.  

With regard to whether there was an emergency, the veteran 
was determined in April 2003 by the Yankton County Board of 
Mental Illness to be a danger to himself.  As such, a medical 
emergency existed at that time, when he was initially 
hospitalized.  He was apparently still a danger to himself in 
July 2003.  Thus, the emergency continued.  Thus, the second 
criterion is met.  

However, the third criterion is not met.  It is argued that 
VA did not have a local lock-down ward, but acknowledged that 
a lock-down ward exists at another facility.  There is no 
evidence showing that the veteran would be prohibited from 
being transported to a VA facility.  There was absolutely no 
attempt made to have the veteran admitted to a VA facility.  
The Yankton County Board of Mental Illness did not require 
that the veteran be placed in a lock-down facility.  It 
required involuntary commitment.  The July 2003 determination 
also refers to forced medication.  There is no indication 
that a lock-down facility was required.  Even if this was the 
case, there is no supporting evidence that the veteran could 
not have been sent to a lock-down VA facility.  Rather, the 
evidence shows that the veteran was sent by the Yankton 
County Board of Mental Illness to South Dakota Human Services 
Center in April 2003.  The expenses were scheduled to be paid 
by the county, as admitted by the conservator.  In July 2003, 
the Yankton County Board of Mental Illness determined that 
continued inpatient care was necessary by either South Dakota 
Human Services Center or VA.  No attempt was made to move the 
veteran to a VA facility.  

There was no follow-up to the April 2003 letter from the 
conservator, which, as noted, was ambiguous regarding 
subsequent treatment.  As the veteran had been admitted to 
the South Dakota Human Services Center for an approximately 
90 day period, it was unclear what would occur after this 
period had finished.  There is no further correspondence from 
the conservator.  Rather, the veteran remained at the South 
Dakota Human Services Center which VA had been told was being 
paid by the county.  The conservator also told VA that the 
veteran would not be able to remain there after 90 days, yet 
this was incorrect as he did apparently remain there.  
However, as noted, there was no further information furnished 
to VA in this regard and no attempt was made to contact VA to 
have the veteran moved to a VA facility.  

Thus, the third criterion is not met.  

The Board notes at this juncture that VA has no jurisdiction 
over the State of South Dakota and any State medical 
facility.  To the extent that the veteran's representative 
wants the State to pay for care, that matter must be 
addressed with the State.  Further basic care provided by VA 
does not include hospital care for a veteran who is a patient 
in an institution of another government agency if that agency 
has a duty to give the care of services.  38 C.F.R. 
§ 17.38(c)(5).  As the Yankton County Board of Mental Illness 
determined that this facility was to provide the care 
initially, and then alternatively, and it was chosen for the 
veteran to remain at that facility, the burden is not upon VA 
to furnish the financial support for that care.  

It was also asserted that under 38 C.F.R. § 17.10, VA is 
required to provide nursing home care.  There is no such 
regulation.  

Thus, all the criteria under 38 C.F.R. § 17.120 have not been 
met.  Accordingly, there is no basis to establish entitlement 
to reimbursement under 38 C.F.R. § 17.120.

ORDER

Payment or reimbursement for medical expenses incurred at 
South Dakota Human Services Center beginning in April 2003 is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


